Citation Nr: 0606771	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  04-11 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1945 to July 1946.  
The veteran died in March 2001.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2002 and January 2003 rating 
decisions by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in February 2003, a statement of the case was issued in 
January 2004 and a substantive appeal was received in March 
2004.


FINDINGS OF FACT

1.  The veteran died in March 2001; his death certificate 
lists the causes of death as hypovolemic shock and stroke, 
gastrointestinal hemorrhage and perforated esophagus.

2.  The veteran was not service-connected for any 
disabilities during his lifetime.

3.  Hypovolemic shock and stroke, gastrointestinal hemorrhage 
and perforated esophagus were not manifested during the 
veteran's period of active duty service, nor were his 
hypovolemic shock and stroke, gastrointestinal hemorrhage and 
perforated esophagus otherwise related to such service.

4.  The veteran died more than 5 years after his separation 
from service and he had not been continuously rated as 
totally disabled due to service-connected disabilities for a 
period of 10 or more years at the time of his death, nor was 
the veteran entitled to be continuously rated as totally 
disabled due to service-connected disabilities for a period 
of 10 or more years at the time of his death.


CONCLUSIONS OF LAW

1.  The veteran's death was not caused by, or substantially 
or materially contributed to by, a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 
(2005).

2.  The criteria for entitlement to DIC pursuant to the 
provisions of 38 U.S.C.A. § 1318 have not been met.  
38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. §§ 3.22, 20.1106 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2005).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
the benefits sought.  The October 2001 VA letter informed the 
claimant of the information and evidence necessary to warrant 
entitlement to the benefit sought and advised her of the 
types of evidence VA would assist her in obtaining.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The letters implicitly notified the claimant that she should 
submit any pertinent evidence in her possession.  In this 
regard, she was repeatedly advised to identify any source of 
evidence and that VA would assist her in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communications was that the claimant must also 
furnish any pertinent evidence she herself may have and that 
the requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the claimant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The Board further observes that the United States Court of 
Appeals for Veterans Claims recently held that a VCAA notice 
letter must be provided to a claimant before the initial 
unfavorable decision on a service-connection claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In the 
present case, VCAA notice was provided in October 2001 and 
the initial rating decision was issued in February 2002.  
Thus, the VCAA notice was timely.

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records, extensive private medical records, and written 
statements from individuals who knew the veteran.  The Board 
finds that the record as it stands includes sufficient 
competent evidence to decide this claim.  See 38 C.F.R. 
§ 3.159(c)(4).  The Board again emphasizes that no additional 
pertinent evidence has been identified by the claimant as 
relevant to this issue.  Under these circumstances, the Board 
finds no further action is necessary to assist the claimant 
with the claim.

Analysis

Cause of Death

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  The cause of a 
veteran's death will be considered to be due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

In the present case, the cause of the veteran's death was 
reported on the death certificate as hypovolemic shock and 
stroke, gastrointestinal hemorrhage and perforated esophagus.  
The veteran's death certificate does not show that an autopsy 
was performed, and the appellant has not reported an autopsy.  
At the time of the veteran's death, he was not service 
connected for any disability.

The death certificate shows the cause of death as hypovolemic 
shock and stroke, gastrointestinal hemorrhage and perforated 
esophagus.  Applicable law provides that service connection 
will be granted for disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
However, that an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  

The Board acknowledges the medical articles submitted by the 
claimant which discuss the correlation between GERD and 
esophageal cancer and the statements from people who knew the 
veteran stating that he suffered from indigestion and reflux 
since active duty service.  The Board also acknowledges the 
claimant's contentions that the veteran suffered from 
heartburn/gastro esophageal reflux disease (GERD) during 
active duty service which led to development of esophageal 
cancer which led to his death.  However, to the extent that 
the statements from the appellant and other individuals who 
knew the veteran attempt to establish a medical diagnosis or 
express an opinion as to medical etiology, the record does 
not show that they competent to render such opinions.  
Matters of medical diagnosis and medical are clearly medical 
in nature and must be addressed by medical personnel.  See 
generally Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  To 
the extent that the lay statements are competent to report on 
symptoms experienced by the veteran, there is no supporting 
evidence to show that the claimed GERD was manifested during 
service.  

A review of the veteran's medical records reveals that there 
is no evidence of GERD, heartburn, reflux, hypovolemic shock 
and stroke, gastrointestinal hemorrhage or perforated 
esophagus during service or at anytime in close proximity to 
service  The veteran's service medical records are devoid of 
reference to any of these conditions.  Moreover, a physical 
examination report from July 1946 shows that the veteran 
reported no history of any illness or injury and that upon 
physical examination, the veteran's pharynx, larynx, neck, 
abdomen and genito-urinary system were all found to be 
normal.  There is simply no medical evidence to demonstrate 
that the veteran suffered from any of the conditions listed 
on his death certificate during active duty service.  
Additionally, there is no medical evidence which supports the 
claimant's contention that the veteran suffered from 
heartburn, GERD or reflux during active duty service.  

Based on the record, the Board must conclude that the 
preponderance of the evidence is against a finding that the 
veteran's fatal hypovolemic shock and stroke, 
gastrointestinal hemorrhage or perforated esophagus were 
manifested during service, or that they were otherwise 
related to his military service.  

In sum, the Board acknowledges the appellant's contentions.  
However, there is no basis for finding that the cause of the 
veteran's death was in any manner related to his military 
service or a service-connected disability.  In reaching this 
determination, the Board in unable to find such a state of 
approximate balance of the positive evidence to otherwise 
warrant a favorable decision.  38 U.S.C.A. § 5107(b).

DIC under 1318

If the veteran's death is not determined to be service 
connected, a surviving spouse may still be entitled to 
benefits.  Pursuant to 38 U.S.C.A. § 1318(a) (West 2002), 
benefits are payable to the surviving spouse of a "deceased 
veteran" in the same manner as if the death were service-
connected.  A "deceased veteran" for purposes of this 
provision is a veteran who dies not as the result of the 
veteran's own willful misconduct, and who either was in 
receipt of or entitled to receive compensation at the time of 
death for service-connected disabilities rated totally 
disabling.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.  The 
service-connected disabilities must have been either 
continuously rated totally disabling for 10 or more years 
immediately preceding death or continuously rated totally 
disabling for at least five years from the date of the 
veteran's separation from service. Id.  The total rating may 
be schedular or based on unemployability.  38 C.F.R. § 3.22.

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 
3.22(a)(2), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) found that a surviving spouse 
can attempt to demonstrate that the veteran hypothetically 
would have been entitled to a different decision on a 
service-connected-related issue, based on evidence in the 
claims folder or in VA custody prior to the veteran's death 
and the law then applicable or subsequently made 
retroactively applicable.  Green v. Brown, 10 Vet. App. 111, 
118-19 (1997).  In such cases, the claimant must set forth 
the alleged basis for the veteran's entitlement to a total 
disability rating for the 10 years immediately preceding his 
death.  Cole v. West, 13 Vet. App. 268, 278 (1999).    

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.  65 Fed. Reg. 3,388 (Jan. 
21, 2000).  The regulation, as amended, specifically 
prohibits "hypothetical entitlement" as an additional basis 
for establishing eligibility.  

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
does permit "hypothetical entitlement."  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute.  260 
F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, 
the Federal Circuit found that the statutory language was 
ambiguous as to whether a "hypothetical" claim was allowed. 
Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), which also 
has "entitled to receive" language, as interpreted in Hix, 
was virtually identical to 38 U.S.C.A. § 1318, but that VA 
interpreted them differently. Id. at 1379.  Moreover, it 
found that the pertinent regulations, 38 C.F.R. § 3.22 and 
38 C.F.R. § 20.1106, were in conflict with respect to 
interpreting 38 U.S.C.A. §§ 1311(a) and 1318. Id.  The 
Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  
Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 
38 U.S.C.A. § 1311(a) on the question as to whether a 
deceased veteran had been totally disabled for eight years 
prior to death so that the surviving spouse could qualify for 
the enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 
(April 5, 2002).
   
In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language 38 U.S.C.A. § 1311(a) and 
38 U.S.C.A. § 1318 should be interpreted in the same way and 
that 38 C.F.R. § 3.22 provided the correct interpretation.  
It held that VA could properly do so and had adequately 
explained its rationale. Id. at 1378.  The Federal Circuit 
also held that VA provided a permissible basis and sufficient 
explanation for its interpretation of the statutes as a bar 
to the filing of new claims posthumously by the veteran's 
survivor, i.e., claims where no claim had been filed during 
the veteran's life or the claim had been denied and was not 
subject to reopening-"hypothetical entitlement" claims. 
Id. at 1379-80.  

Recently, the Court held that the January 2000 amendments (65 
Fed. Reg. 3,388), effectively barring the "hypothetical" 
entitlement theory with respect to DIC claims made pursuant 
to 38 U.S.C.A. § 1318, are not applicable to claims filed 
prior to January 21, 2000.  See Rodriguez v. Nicholson, No. 
03-1276 (U.S. Vet. App. Aug. 5, 2005).  However, the Board 
need not consider the "hypothetical"entitlement theory in 
this case since the appellant filed her claim for DIC 
benefits pursuant to the provisions of 38 U.S.C.A. § 1318 
subsequent to January 21, 2000.  

After reviewing the claims file, the Board finds that the 
criteria for DIC under the provisions of 38 U.S.C.A. § 1318 
are not met.  Quite simply, the veteran, who died many years 
after his separation from service, had no service-connected 
disabilities, much less any rated as 100 percent disabling 
for at least 10 years prior to his death.  Accordingly, the 
appellant's claim must be denied.

The Board notes that the RO received the appellant's claim 
for DIC benefits in April 2001.  It further acknowledges that 
much of the evolution of analysis for 38 U.S.C.A. § 1318 
claims occurred after receipt of her claim.  Generally, where 
a law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to 
appellant will apply.  However, in this case, the Board finds 
that this general rule is not for application.  As discussed 
above, the Federal Circuit found that VA's actions in 
amending the regulations in question was interpretative, 
rather than substantive, in nature.  That is, the amendments 
clarified VA's earlier interpretation of the statute, which 
was to bar "hypothetical entitlement" claims.  NOVA I, 260 
F.3d at 1376-77.  In addition, the Federal Circuit found that 
VA was not bound by the prior Court decisions, such as Green 
and Cole, that construed 38 U.S.C.A. § 1318 and 38 C.F.R. § 
3.22 in a way antithetical to the agency's interpretation and 
was free to challenge them, to include through the route of 
rulemaking. Id. at 1374.  Thus, to the extent there has been 
any change in the law or regulations relevant to the claim, 
the changes are not of the material type that altered the 
appellant's rights, but rather clarified those rights.


ORDER

The appeal is denied as to both issues.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


